DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 5/26/2022. Applicant has added new dependent claims 4 and 5. The Rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachiya et al., EP 2919293.
Regarding claim 1, Hachiya et al., teaches a battery module of an energy storage system (0014; 0016; 0018), comprising: a plurality of battery cells (0031); a positive terminal (0004); and a negative terminal (0004; claims 1 and 10), wherein, upon the battery module sliding into a battery module compartment (0018-0023; 0040-0042), at least one of the positive terminal and the negative terminal is configured to be aligned with an electrical interface of a module-to-module power connector (0034-0035) so as to form an electrical connection therebetween (0034-0035; 0058). Regarding claim 2, Hachiya et al., teaches a method of installing battery module into an energy storage system (0018-0023; 0040-0042), comprising: sliding the battery module into a battery module compartment (0040-0042), wherein the sliding continues at least until a positive terminal (0004; claims 1 and 10) and/or a negative terminal (0004; claims 1 and 10) of the battery module forms an electrical connection (0034-0035; 0058) with an electrical interface of a module-to-module power connector (0034-0035; 0058). Regarding claim 3, Hachiya et al., teaches further comprising: disconnecting the electrical connection (0064-0065) by sliding the battery module out of the battery module compartment (0059; 0064-0065).
Regarding claim 4, Hachiya et al., teaches wherein, upon the battery module (0014; 0016; 0018) sliding into the battery module compartment (0018-0023; 0040-0042) the module-to-module power connector (0034-0035)  is further configured to form:
a first electrical connection between the negative terminal (0004; claims 1 and 10) of the battery module and a positive terminal (0004) of a first neighboring battery module of the energy storage system (0034-0035; 0058), or a second electrical connection between the positive terminal (0004; claims 1 and 10) of the battery module and a negative terminal of a second neighboring battery module of the energy storage system (0034-0035; 0058).
Regarding claim 5, Hachiya et al., teaches wherein the sliding continues (0034-0035) at least until the positive terminal (0004; claims 1 and 10) and/or the negative terminal (0004; claims 1 and 10) of the battery module forms: a first electrical connection between the negative terminal (0004; claims 1 and 10) of the battery module (0014; 0016; 0018), and a positive terminal (0004; claims 1 and 10) of a first neighboring battery module of the energy storage system (0014; 0016; 0018), or a second electrical connection between the positive terminal of the battery module (0004; claims 1 and 10) and a negative terminal of a second neighboring battery module (0004; claims 1 and 10) of the energy storage system (0059).
Thus, the claims are anticipated.

Response to Arguments
3.	The Applicant argues that “in some aspects of the present application, inter-module electrical connections may be safely formed upon insertion of battery modules because the high-voltage electrical interfaces are kept safely away from the battery module installation technician,… By contrast, the flexible wires 62 depicted in FIG. 5 appear to be exposed parts, which strongly suggests that the flexible wires 62 are added only after the battery units 30 are inserted into the fixed battery shelf 55 (e.g., so the battery units 30 can be inserted without risking an uncontrolled high-voltage condition).”
However, the claims of the application do not recite “high-voltage electrical interfaces are kept safely away from the battery module installation technician” and does not recite “exposed parts” or that flexible wires “are added only after the battery units are inserted into the fixed battery shelf.”  
Additionally, claims 1, 4, and 5, are product claims that include product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this particular instance, the  end product includes the structure of the battery cells and the battery module. The “sliding” of the battery module into the battery compartment does not change the end product. 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727